IN THE SUPREME COURT OF TEXAS

                                 No. 12-0329

 IN RE LOUIS DORFMAN, K.I. HOLDINGS, LTD, SAM MYERS, J.M.D. RESOURCES, INC.,
   BILLY COGDELL BOWDEN, BARBARA STANFIELD, STACEY DORFMAN-KIVOWITZ, JULIA
   DORFMAN, MARK DORFMAN, DAVID PHILLIP COOK, CHERYL KING COOK AND SAM Y.
                           DORFMAN, JR., Relators

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators'  emergency  motion  for  immediate  temporary  relief,
filed April 25, 2012, is granted.  The  court  of  appeals'  judgment  dated
April 11, 2012, in Cause No. 04-12-00007-CV, styled In re J.P. Morgan  Chase
Bank, N.A., in its Individual Capacity, and as  Trustee  of  the  Red  Crest
Trust, and PhilipMettham, in the Fourth Court of Appeals is  stayed  pending
further order of this Court.
      2.    The real  parties  in  interest  are  requested  to  respond  to
relators' petition for writ of mandamus on or before May 17, 2012.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this April 30, 2012.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk